Citation Nr: 0530912	
Decision Date: 11/16/05    Archive Date: 11/30/05

DOCKET NO.  97-28 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for loss of additional 
teeth, other than teeth #28 and 29, for which service 
connection has already been granted, secondary to service-
connected residuals, bilateral fracture, mandible.

2.  Entitlement to an increased (compensable) rating for 
residuals, bilateral fracture of the mandible.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The veteran served on active duty from January 1960 to June 
1963.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Waco, Texas.  This matter was previously before the Board in 
August 2004 at which time it was remanded for additional 
development.

The issue of entitlement to an increased (compensable) rating 
for service-connected bilateral fracture, mandible, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The veteran's missing teeth, other than teeth #28 and 29, are 
unrelated to his service-connected residuals, bilateral 
fracture, mandible.


CONCLUSION OF LAW

A dental condition claimed as loss of additional teeth, other 
than teeth #28 and 29, is not proximately due to or the 
result of a service-connected disability.  38 C.F.R. § 3.310 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In this case, 
the RO furnished adequate VCAA notice to the veteran 
regarding the issue on appeal in a letter dated in August 
2004.  Because the VCAA notice in this case was not provided 
to the appellant prior to the August 2003 RO decision from 
which he appeals, it can be argued that the timing of the 
notice does not comply with the express requirements of the 
law as found by the Court in Pelegrini.

While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  In this 
respect, all the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

VA has fulfilled its duty to notify the appellant in this 
case with respect to the issue of entitlement to service 
connection for missing teeth other than teeth #28 and 29.  In 
the August 2004 letter, as well as the February 2004 
statement of the case and June 2005 supplemental statement of 
the case, the RO informed the appellant of the applicable 
laws and regulations, including applicable provisions of the 
VCAA, the evidence needed to substantiate the claim, and 
which party was responsible for obtaining the evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
Board also notes that the letter referenced above implicitly 
notified the claimant of the need to submit any pertinent 
evidence in his possession.  In this regard, the claimant was 
advised to identify any source of evidence and that VA would 
assist in requesting such evidence.  The Board believes that 
a reasonable inference from such communication was that the 
claimant must also furnish any pertinent evidence that he may 
have and that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  The Board finds that all notices required by 
VCAA and implementing regulations were furnished to the 
claimant and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has made reasonable and 
appropriate efforts to assist the appellant in obtaining the 
evidence necessary to substantiate his claim, including 
obtaining pertinent medical records and affording the 
appellant VA examinations.  In addition, the appellant was 
afforded the opportunity to attend a hearing, which he 
declined.  The appellant has not indicated that any 
additional pertinent evidence exists, and there is no 
indication that any such evidence exists.  

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
present claim for service connection for loss of additional 
teeth, other than teeth #28 and 29, secondary to service-
connected residuals, bilateral fracture, mandible, and that 
adjudication of this claim at this juncture, without 
directing or accomplishing any additional notification and or 
development action, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The appeal is now ready to be considered on the 
merits.  

II.  Factual Background

The veteran's service enlistment examination report does not 
show any missing teeth.  In September 1961, he sustained a 
simple fracture to the body of the right mandible in a fight 
and underwent reduction of fracture of mandible, closed.  The 
hospital record in 1961 showing repair of the mandible 
fracture did not mention any dental condition or loss of 
teeth.  Dental records noted that various caries were 
repaired in late 1961 and acute gingivitis was found in 
August 1962.  A March 1963 separation examination report 
shows missing teeth numbers #s 31, 30 and 8 on the right and 
#s 12, 16 and 17 on the left.  Another separation examination 
report, dated in May 1963, shows missing teeth #s 32, 30 and 
8 on the right and #s 12, 15 and 18 on the left.   

An October 1982 dental rating notes that entry and discharge 
examinations showed teeth #8, 12, 16, 17, 30 and 31 as 
missing.  They were coded on the rating sheet as not service 
connected or aggravated.  It was reported that the veteran 
sustained facial trauma with fracture of the right mandible 
and that no teeth were lost.

In February 1983, the veteran mentioned that his teeth were 
hurting more now then in the past.  In a separate letter he 
reported that on a recent visit to VA for his jaw a dental 
examiner stated he had four teeth that were connected to the 
breakage and that he needed two bridges.  He also argued 
again about the extent of the fracture during military 
service.  He testified at a RO hearing that his basic problem 
was jaw pain, but he did mention such symptoms in the teeth 
(Transcript (T) 2-5, 13-16).

The VA dental examiner in April 1983 noted he had a number of 
missing teeth (not otherwise identified) opening to 40 mm and 
no deviation.  The examiner found a myofascial pain 
dysfunction unrelated to the fracture and the RO proceeded to 
deny service connection for this in 1983. 

The veteran requested a reevaluation of the service-connected 
jaw later in 1983. The additional service medical records he 
provided led the RO in September 1983 to characterize the 
service-connected disability as fracture, mandible, 
bilateral.  The RO maintained the 0 percent rating under 
Diagnostic Code 9904.  None of the additional service medical 
records referred to loss of teeth or other dental disorder.

In November 1996, the veteran advised the RO that he desired 
a rating increase for the "service connected malunion of 
lower jaw" and to "adjunct my dental condition" to the 
service connected lower jaw condition.  

At a RO hearing in November 1997, the veteran asserted that 
his teeth were chipped and broken as a result of the fracture 
and that his jaw hurt (T 3-4), and, that he received 
medication for jaw pain, and that the jaw popped on occasion 
(T 7-8).  He said he could open wide and close the jaw and 
sometimes had problems chewing and ate soft foods (T9-11).  
He said he was a hotel worker and had a second job as a 
charter bus driver (T 14- 15).

The record showed the veteran was seen for treatment of 
various teeth and gingival/periodontal disease not otherwise 
classified in 2001 on a Class III "in progress" entitlement 
basis.  A July 2001 VA dental summary reflects the veteran's 
complaints that his "tooth" was bothering him.  

A VA dental examiner in April 2002 indicates that the medical 
records were reviewed.  The examiner noted the history of a 
mandible fracture, that it was treated with immobilization, 
and that teeth #28, 29 and 30 were extracted with the 
fracture treatment.  The current complaint was right facial 
pain behind the ear.  The examiner indicated there was no 
functional impairment due to loss of motion or masticatory 
function loss.  The examiner also reported teeth #1, 2, 12 
and 14 were missing.  The inter-incisal range of motion was 
0-50 mm.  No limitation of lateral excursion or bone loss was 
reported.  The examiner reported status post right mandible 
fracture and extraction-associated three teeth.  The examiner 
reported that the loss of teeth was due to loss of substance 
of the body of the mandible or maxilla and that the dental 
condition was the result of military service.  The examiner 
stated that the veteran had not lost work because of this 
fracture.

Dental treatment records in April 2002 note the veteran was 
seen as Class III for unspecified acquired absence of teeth, 
dental disorder not otherwise specified, and adjustment of 
partial maxillary denture.  This was described as a removable 
partial denture that had the occlusion and "UL" clasps 
recontoured around the abutment tooth.  The veteran was 
advised to wear the prosthesis daily to prevent any movement 
or shifting of teeth and it was noted that no other treatment 
was needed at the time.  An April 2002 outpatient dental 
record contains the veteran's complaints of right facial pain 
behind his ear.  

In April 2003, the veteran filed a claim for service 
connection for missing teeth other than his already service-
connected missing teeth #28 and #29.  He attributed the 
missing teeth to his service-connected fractured mandible.  

Findings on examination in August 2003 revealed missing teeth 
#1, 2, 9, 12, 14, 16, 17, 19, 20, 29, 31 and 32.  They also 
included no functional impairment due to loss of motion and 
masticatory function loss, and loss bone loss of mandible, 
maxilla, or hard palate.  The veteran was diagnosed as having 
caries and missing teeth.  The examiner opined that the loss 
of teeth was not due to loss of substance or body of maxilla 
or mandible and was not a result of military service.  The 
examiner did not have the veteran's claims file at the time 
of the examination.

In written argument in May 2004, the veteran's representative 
stated that the main obstacle in a favorable grant in this 
case was that the current medical evidence in the claims 
folder did not support that the condition manifested directly 
or indirectly from the service-connected bilateral fracture, 
mandible.  He said that although this may be true, the 
veteran nonetheless contended that the loss of so many teeth 
had to have something to do with the fracture of the mandible 
and that he should be given the benefit of the doubt.

In September 2004, the RO received the veteran's private 
dental entries showing treatment from 1966 to 1997.

Examination findings in December 2004 revealed missing teeth 
#1, 2, 8, 12, 14, 16, 17, 19 and 29-32.  There was no 
functional impairment due to loss of motion and masticatory 
function loss.  There also no bone loss of mandible, maxilla, 
or hard palate.  There was also no loss found due to loss of 
substance of body of maxilla or mandible.  The examiner 
opined that the veteran did not have a dental condition as a 
result of military service.

The December 2004 examiner, after reviewing the veteran's 
claims file, issued an addendum report in February 2005.  In 
this report he said that teeth #1, 2, 12, 14, 16, 17, 19, 29, 
30 and 32 were missing and that the mandibular missing teeth 
were replaced with fixed partial denture (teeth #18, 20 
abutments for 3 unit FPD; teeth #28, 31 nabutments for 4 unit 
FPD).  He added that the maxillary missing teeth were not 
replaced with any appliance.  He went on to state that he did 
not have an opinion based upon the history record of physical 
exam as to "whether it was at least as likely or not" that 
any missing teeth were etiologically related to the service-
connected mandibular fracture.  He explained that he had no 
basis to answer this question.

III.  Analysis

The veteran seeks service connection for additional missing 
teeth (other than teeth #28 and 29) which he attributes to 
his service-connected bilateral fracture, mandible.  His 
service medical records show that he sustained a fracture to 
his mandible in 1961 after being struck in the face.  He is 
presently service connected for residuals of a bilateral 
fracture, mandible, with missing teeth #28 and 29.  

Treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, and periodontal disease will be 
considered service-connected solely for the purpose of 
establishing eligibility for outpatient dental treatment as 
provided in 38 C.F.R. § 17.161 of this chapter.  See 38 
C.F.R. § 3.381(a) (2005).

Legal authority provides for various categories of 
eligibility for VA outpatient dental treatment, such as 
veterans having a compensable service-connected dental 
condition (referred to as Class I eligibility); those having 
a noncompensable service-connected dental condition, subject 
to various restrictions, including one-time correction of the 
dental problem and timely application within 90 days after 
service (Class II eligibility); those having a noncompensable 
service-connected dental condition adjudicated as resulting 
from a combat wound or other service trauma (Class II(a) 
eligibility); those having a dental condition which is 
professionally determined to be aggravating an established 
service-connected disability (Class III eligibility); etc. 
(There are several additional categories which are not 
potentially relevant to this case).  38 U.S.C.A. § 1712; 38 
C.F.R. § 17.161.

Secondary service connection may be granted for a disability 
which is proximately due to or the result of an established 
service-connected disorder.  38 C.F.R. § 3.310.

The veteran's service medical records include a March 1963 
separation examination showing missing teeth #31, 30, 8 on 
the right and #12, 16 and 17 on the left, and a May 1963 
examination report shows missing teeth #32, 30 and 8 on the 
right and 12, 15, and 18 on the left.  As previously noted, 
the RO granted service connection in October 2002 for missing 
teeth #28 and 29 as a result of the mandible fracture in 
service.  However, there is no medical evidence that the 
additional missing teeth the veteran claims service 
connection for are due to his service-connected bilateral 
fracture of the mandible.  Indeed, his representative 
acknowledged as much in written argument in May 2004 when he 
said that the main obstacle for a favorable outcome was that 
the current medical evidence does not support the claim that 
the condition (additional missing teeth) manifested directly 
or indirectly from the service-connected bilateral fracture, 
mandible.  However, he went on to relay the veteran's 
contention that the loss of so many teeth had to have 
something to do with the fractured mandible and stated that 
the veteran should be given the benefit of the doubt.

The postservice evidence in this case shows that veteran was 
afforded VA dental examinations in May 1982, April 1983, 
April 2002, August 2003 and December 2004.  The May 1982 
examiner diagnosed the veteran as having history of segmental 
fracture of mandible, September 1962, well healed and 
excellent alignment and function, occasional mandibular joint 
pain.  The veteran was diagnosed in April 1983 as having 
minimal right myofascial pain dysfunction unrelated to the 
fracture and adequate occlusion unrelated to the fracture.  
The dental examination in April 2002 revealed missing teeth 
#1, 2, 12, 14, and no bone loss to the mandible.  The 
diagnosis was status post right mandibular fracture and 
extraction associated with 3 teeth (#28, 29 and 30).  
Findings in August 2003 and December 2004 show even more 
missing teeth, i.e. #1, 2, 9, 12, 14, 16, 17, 19, 20, 29, 30, 
32 in August 2003, and #1, 2, 8, 12, 14, 16, 17, 19, 29, 30, 
31 and 32 in December 2004.  However, there is no medical 
opinion relating the additional teeth to the veteran's 
service-connected residuals, bilateral fracture, mandible.  
When specifically asked to provide such an opinion, the VA 
examiner (of the April 2002, August 2003 and December 2004 
examinations) opined in February 2005 that he had no basis in 
which to render such an opinion.

Based on the foregoing, the preponderance of the evidence is 
against the claim for service connection for loss of 
additional teeth, other than teeth #28 and 29, secondary to 
service-connected residuals, bilateral fracture, mandible.  
As such, the benefit-of-the-doubt rule does not apply and the 
claim must be denied.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for loss of teeth, other than #28 and 29, 
secondary to service-connected residuals, bilateral fracture, 
mandible is denied.


REMAND

In the August 2003 rating decision from which this appeal 
arises, the RO denied a compensable rating for the veteran's 
service-connected residuals, bilateral fracture, mandible, as 
well as denied entitlement to service connection for loss of 
additional teeth claimed as secondary to the bilateral 
fracture of the mandible.  In the October 2003 notice of 
disagreement the veteran disagreed with both issues, as he 
did on the March 2004 substantive appeal.  However, the RO 
only included the service connection issue in the February 
2004 statement of the case.  This matter was referred to the 
RO in the Board decision of August 2004; however, the file 
does not indicate any further action has been taken with 
regard to this issue.  Accordingly, the veteran should be 
issued a statement of the case regarding his claim of 
entitlement to a compensable rating for bilateral fracture of 
the mandible.  See 38 C.F.R. § 19.26; Manlincon v. West, 
12 Vet. App. 238 (1999).  

Therefore, this case is REMANDED for the following action:

The RO should furnish the appellant with 
a statement of the case regarding the 
issue of entitlement to a compensable 
evaluation for bilateral fracture, 
mandible.  If a timely substantive appeal 
is received regarding that issue, the RO 
should certify that issue for appellate 
consideration.

Thereafter, the case should be returned 
to the Board, if in order.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


